DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on February 15, 2021 is acknowledged. Claims 1-10, 13-18, 20 and 21 remain pending wherein claims 13-18, 20 and 21 remain withdrawn pursuant to an election made by Applicant. Applicant amended claims 1, 7, 13 and 20. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 is being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered.  
Election/Restrictions
Despite the amendment, claims 13-18, 20 and 21 will remain withdrawn because the claims remain patentably distinct from the elected claims (claims 13-18, 20 and 21 involve manipulation of a cap and a receptacle, which are not part of the elected apparatus). However, claims 13-18, 20 and 21 are subject to rejoinder upon the allowance of claim 1. The patentability of claims 13-18, 20 and 21 will be determined at that juncture.
Response to Arguments
Despite the amendment necessitating the new grounds of rejection, Applicant’s argument directed to the patentability of claims 1-10 remains pertinent. That said, the argument has been fully considered but it is not persuasive. 
Applicant argues that claims 1-10 are patentable over the disclosure of Itoh because Itoh does not disclose or suggest a raised collar having “an outer surface that is angled away from the opening from the tip of the raised collar to the base of the raised collar”. The basis of Applicant’s argument is that the tip of the collar 38 is the same distance from the opening as the base of the collar 38. The argument is not persuasive because the tip of the raised collar 38 corresponds to the inner rim of the collar 38 (i.e. the annular edge that defines the opening of the collar 38, see Fig. 4). That said, the outer surface of the 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the interlocking elements” in line 2. There is no antecedent basis for the limitation in the claim. 
Despite the amendment made to obviate the 35 U.S.C. 112 rejection set forth in the previous Office action, claim 1 is indefinite because of the redundant recitation of “from” in the limitation “an outer surface that is angled away from the opening from the tip of the raised collar”. Based on Applicant’s remarks and the figures, it appears that the limitation intends to convey “an outer surface between the tip of the raised collar and the base of the raised collar is angled away from the opening”. The limitation will be interpreted accordingly.  
Claim Rejections - 35 USC § 102
Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2005/0180895 A1).
With respect to claim 1, Itoh discloses an apparatus comprising (see Fig. 4): 
a top wall 31; and 
one or more cap removal stations (see Fig. 4), each cap removal station comprising: 
an opening 35 formed through the top wall 31 (see Fig. 4); 
a raised collar 38 adjacent to the opening 35 (see Fig. 4) and configured to* engage interlocking elements of a receptacle and an interlocked cap inserted into the opening to release 
two or more tabs 40a and 40b adjacent to the opening 35 on a side of the top wall opposite the raised collar 38 (see Fig. 3 illustrating the tabs extending below the top wall), wherein the tabs 40a and 40b are configured to* retain the receptacle within the opening when the cap is separated from the receptacle,
wherein the raised collar 38 projects with respect to the top wall 31 from a base of the collar 38 (bottom horizontal surface of the collar 38) to a tip of the collar 38 (top inner edge of the collar 38) (see Fig. 4), and the raised collar 38 has an outer surface (top horizontal surface) between the tip of the collar 38 to the base of the collar 38 that is horizontally angled away from opening 35, and wherein the outer surface of the raised collar is configured to* be engaged by one or more locking arms of the cap to push the locking arms radially outwardly as the receptacle and interlocked cap are inserted into the opening to thereby disengage the one or more locking arms from the receptacle.    
Regarding the cap and the receptacle, they are not part of the claimed invention. Consequently, they are not addressed in the rejection above. 
*The various “configured to” limitations recited in claim 1 do not further limit the claimed invention due to the fact that the subject matter encompassed by said “configured to” limitations is only evident if the receptacle and the cap are part of the claimed invention. That said, the collar 38 and the tabs 40a/40b disclosed by Itoh are “configured to” engage/retain/be engaged by any and all structure having a shape and/or dimensions with which they can mechanically interact, including the claimed cap and receptacle, provided the cap and the receptacle are shaped and dimensioned to mechanically interact with the collar 38 and tabs 40a/40b disclosed by Itoh. 
With respect to claim 3, the raised collar 38 circumscribes the opening 35 (see Fig. 4).  
With respect to claim 4, opening 35 is circular in shape (see Fig. 4).  
With respect to claims 5 and 6, the apparatus comprises a plurality of the cap removal stations arranged in aligned rows and columns (see Fig. 4).  

With respect to claim 8, the two or more tabs 40a and 40b are resilient (see [0025] disclosing that the tabs deform) and they are angled inwardly (see Fig. 4 illustrating the tabs angling inwardly and then outwardly at the tips).  
With respect to claims 9 and 10, the two or more tabs comprise two pairs of opposed tabs (i.e. four equidistantly spaced tabs) disposed around the opening 35 (see Fig. 1). Moreover, because the tabs 40a and 40b are situated inside the opening 35 (see Fig. 4), the maximum distance between distal ends (ends closest to the opening 35) of each pair of opposed tabs must be less than the width of the opening 35.  
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh.
With respect to claim 2, the apparatus illustrated in Figure 4 of Itoh does not comprise a base as recited in the claim. However, Itoh discloses an analogous embodiment in which the top wall 11 comprises a skirt defining a base extending about a perimeter of the top wall 11 in supporting cooperation with the top wall 11 (see Fig. 2). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the top wall 31 illustrated in Figure 4 of Itoh with a base (skirt) that circumscribes the perimeter of the top wall 31. The base would facilitate gripping of the apparatus at the sides of the apparatus. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1797